
	
		II
		111th CONGRESS
		2d Session
		S. 3721
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Schumer (for
			 himself, Mr. Reid,
			 Mr. Inouye, Mrs. Murray, Mrs.
			 Feinstein, Mr. Bingaman,
			 Mrs. McCaskill, Mr. Casey, Mr.
			 Merkley, Mr. Udall of
			 Colorado, Mr. Begich,
			 Mr. Burris, Mr.
			 McCain, and Mr. Kyl)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		Making emergency supplemental
		  appropriations for border security for the fiscal year ending September 30,
		  2010, and for other purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the fiscal
			 year ending September 30, 2010, and for other purposes, namely:
		I
			Department of homeland
		  security
			U.S. Customs and Border
		  Protection
			Salaries
		  and expensesFor an additional
		  amount for Salaries and Expenses, $253,900,000, to remain
		  available until September 30, 2011, of which $39,000,000 shall be for costs to
		  maintain U.S. Customs and Border Protection Officer staffing on the Southwest
		  Border of the United States, $29,000,000 shall be for hiring additional U.S.
		  Customs and Border Protection Officers for deployment at ports of entry on the
		  Southwest Border of the United States, $175,900,000 shall be for hiring
		  additional Border Patrol agents for deployment to the Southwest Border of the
		  United States, and $10,000,000 shall be to support integrity and background
		  investigation programs.
			Border
		  security fencing, infrastructure, and technologyFor an additional amount for Border
		  Security Fencing, Infrastructure, and Technology, $14,000,000, to
		  remain available until September 30, 2011, for costs of designing, building,
		  and deploying tactical communications for support of enforcement activities on
		  the Southwest Border of the United States.
			Air and
		  marine interdiction, operations, maintenance, and procurementFor an additional amount for Air and
		  Marine Interdiction, Operations, Maintenance, and Procurement,
		  $32,000,000, to remain available until September 30, 2012, for costs of
		  acquisition and deployment of unmanned aircraft
		  systems.
			Construction and facilities
		  managementFor an additional
		  amount for Construction and Facilities Management, $6,000,000,
		  to remain available until September 30, 2011, for costs to construct up to 2
		  forward operating bases for use by the Border Patrol to carry out enforcement
		  activities on the Southwest Border of the United
		  States.
			U.S. Immigration and Customs
		  Enforcement
			Salaries
		  and expensesFor an additional
		  amount for Salaries and Expenses, $80,000,000, to remain
		  available until September 30, 2011, of which $30,000,000 shall be for law
		  enforcement activities targeted at reducing the threat of violence along the
		  Southwest Border of the United States, and $50,000,000 shall be for hiring of
		  additional agents, investigators, intelligence analysts, and support
		  personnel.
			Federal Law Enforcement Training
		  Center
			Salaries
		  and expensesFor an additional
		  amount for Salaries and Expenses, $8,100,000, to remain
		  available until September 30, 2011, for costs to provide basic training for new
		  U.S. Customs and Border Protection Officers, Border Patrol agents, and U.S.
		  Immigration and Customs Enforcement personnel.
			General
		  provisions
			(rescission)
			101.From unobligated balances made available to
			 U.S. Customs and Border Protection Border Security Fencing,
			 Infrastructure, and Technology, $100,000,000 are rescinded:
			 Provided, That section 401 shall not apply to the amount in
			 this section.
			II
			Department of
		  Justice
			201.For an additional amount for the Department
			 of Justice for necessary expenses for increased law enforcement activities
			 related to Southwest Border enforcement, $196,000,000, to remain available
			 until September 30, 2011: Provided, That funds shall be
			 distributed to the following accounts and in the following specified
			 amounts:
				(1)Administrative
			 Review and Appeals, $2,118,000.
				(2)Detention
			 Trustee, $7,000,000.
				(3)Legal
			 Activities, Salaries and Expenses, General Legal Activities,
			 $3,862,000.
				(4)Legal
			 Activities, Salaries and Expenses, United States Attorneys,
			 $9,198,000.
				(5)United
			 States Marshals Service, Salaries and Expenses, $29,651,000.
				(6)United
			 States Marshals Service, Construction, $8,000,000.
				(7)Interagency
			 Law Enforcement, Interagency Crime and Drug Enforcement,
			 $21,000,000.
				(8)Federal
			 Bureau of Investigation, Salaries and Expenses, $24,000,000.
				(9)Drug
			 Enforcement Administration, Salaries and Expenses, $33,671,000.
				(10)Bureau of
			 Alcohol, Tobacco, Firearms and Explosives, Salaries and Expenses,
			 $37,500,000.
				(11)Federal
			 Prison System, Salaries and Expenses, $20,000,000.
				III
			The
		  Judiciary
			Courts of Appeals, District
		  Courts, and Other Judicial Services
			Salaries and
		  expenses
			For an additional amount for Salaries
		  and Expenses, $10,000,000, to remain available until September 30,
		  2011: Provided, That notwithstanding section 302 of division C
		  of Public Law 111–117, funding shall be available for transfer between
		  Judiciary accounts to meet increased workload requirements resulting from
		  immigration and other law enforcement
		  initiatives.
			IV
			General
		  Provisions
			401.Each amount appropriated or otherwise made
			 available under this Act is designated as an emergency requirement and
			 necessary to meet emergency needs pursuant to sections 403(a) and 423(b) of S.
			 Con. Res. 13 (111th Congress), the concurrent resolution on the budget for
			 fiscal year 2010.
			402.(a)Notwithstanding any other provision of this
			 Act or any other provision of law, during the period beginning on the date of
			 the enactment of this Act and ending on September 30, 2014, the filing fee and
			 fraud prevention and detection fee required to be submitted with an application
			 for admission as a nonimmigrant under section 101(a)(15)(L) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(15)(L)) shall be increased by $2,250 for
			 applicants that employ 50 or more employees in the United States if more than
			 50 percent of the applicant’s employees are nonimmigrants admitted pursuant to
			 section 101(a)(15)(H)(i)(b) of such Act or section 101(a)(15)(L) of such
			 Act.
				(b)Notwithstanding any other provision of this
			 Act or any other provision of law, during the period beginning on the date of
			 the enactment of this Act and ending on September 30, 2014, the filing fee and
			 fraud prevention and detection fee required to be submitted with an application
			 for admission as a nonimmigrant under section 101(a)(15)(H)(i)(b) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)) shall be
			 increased by $2,000 for applicants that employ 50 or more employees in the
			 United States if more than 50 percent of the applicant’s employees are such
			 nonimmigrants or nonimmigrants described in section 101(a)(15)(L) of such
			 Act.
				(c)During the period beginning on the date of
			 the enactment of this Act and ending on September 30, 2014, all amounts
			 collected pursuant to the fee increases authorized under this section shall be
			 deposited in the General Fund of the Treasury.
				
